EXHIBIT 10.3




THIS WARRANT AND THE UNDERLYING SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), OR ANY OTHER SECURITIES
LAWS, HAVE BEEN TAKEN FOR INVESTMENT, AND MAY NOT BE SOLD OR TRANSFERRED OR
OFFERED FOR SALE OR TRANSFER UNLESS A REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND OTHER APPLICABLE SECURITIES LAWS WITH RESPECT TO SUCH
SECURITIES IS THEN IN EFFECT, OR IN THE OPINION OF COUNSEL TO THE ISSUER OF
THESE SECURITIES THAT SUCH REGISTRATION UNDER THE SECURITIES ACT AND OTHER
APPLICABLE SECURITIES LAWS IS NOT REQUIRED.

 

 

Date: March  __, 2014

 




WARRANT FOR THE PURCHASE OF SHARES OF
COMMON STOCK OF ASPEN GROUP, INC.




THIS IS TO CERTIFY that, for value received, _____________________(the
“Holder”), is entitled to purchase, subject to the terms and conditions
hereinafter set forth, _________ shares of Aspen Group, Inc., a Delaware
corporation (the “Company”) common stock, $0.001 par value per share (the
“Common Stock”) and to receive certificates for the Common Stock so purchased.
 The exercise price of this Warrant is $0.19 per share (the “Exercise Price”).
    




1.

Exercise Period.  This Warrant may be exercised by the Holder beginning on the
date listed above (the “Issuance Date”), and ending at 5:00 pm, New York time,
three years thereafter (the “Exercise Period”).  This Warrant will terminate
automatically and immediately upon the expiration of the Exercise Period.  




2.

Exercise of Warrant; Cashless Exercise.  

(a)

This Warrant may be exercised, in whole or in part, at any time and from time to
time during the Exercise Period.  Such exercise shall be accomplished by tender
to the Company of the purchase price set forth above as the warrant price (the
“Warrant Price”), either  by wire transfer or by certified check or bank
cashier’s check payable to the order of the Company. Provided, however, if the
Company has not filed a Registration Statement registering the Common Stock
issuable upon exercise of this  Warrant or if it has but there is not a current
Prospectus permitting the holder to immediately resell the shares of Common
Stock in compliance with the Securities Act of 1933, the Holder may utilize a
cashless exercise  by surrendering all or a portion of the of the Warrant using
the amount by which the Fair Market Value, as defined, exceeds the Exercise
Price to purchase a number of shares of Common Stock without the payment of any
cash as illustrated in the formula in this Section 2 (a “Cashless Exercise”),
together with presentation and surrender to the Company of this Warrant with an
executed subscription in substantially the form attached hereto as Exhibit A
(the “Subscription”). Upon receipt of the foregoing, the Company will deliver to
the Holder, as promptly as possible but in no event more than three business
days, a certificate or certificates representing the shares of Common Stock so
purchased, registered in the name of the Holder or its transferee (as permitted
under Section 3 below).  With respect to any exercise of this





--------------------------------------------------------------------------------

Warrant, the Holder will for all purposes be deemed to have become the holder of
record of the number of shares of Common Stock purchased hereunder on the date
this Warrant, a properly executed Subscription and payment of the Purchase
 Price is received by the Company (the “Exercise Date”), irrespective of the
date of delivery of the certificate evidencing such shares, except that, if the
date of such receipt is a date on which the stock transfer books of the Company
are closed, such person will be deemed to have become the holder of such shares
at the close of business on the next succeeding date on which the stock transfer
books are open.  Fractional shares of Common Stock will not be issued upon the
exercise of this Warrant.  In lieu of any fractional shares that would have been
issued but for the immediately preceding sentence, the Holder will be entitled
to receive cash equal to the current Fair Market Value of such fraction of a
share of Common Stock on the trading day immediately preceding the Exercise
Date.  In the event this Warrant is exercised in part, the Company shall issue a
new Warrant to the Holder covering the aggregate number of shares of Common
Stock as to which this Warrant remains exercisable for.

(b)

If the Holder elects to conduct a Cashless Exercise, the Company shall cause to
be delivered to the Holder a certificate or certificates representing the number
of shares of Common Stock computed using the following formula:

X = Y (A-B)

 

 

A

 

 

Where:

 

 

X

=

the number of shares of Common Stock to be issued to Holder;

Y

=

the portion of the Warrant (in number of shares of Common Stock) being exercised
by Holder (at the date of such calculation);

A

=

the Fair Market Value of one share of Common Stock on the Exercise Date (as
calculated below); and

B

=

Warrant Price.

For purposes of the foregoing calculation, “Fair Market Value of one share of
Common Stock on the Exercise Date” shall mean:  (i) if the principal trading
market for such securities is a national securities exchange, the average
closing price on such exchange for the five  trading days immediately prior to
such Exercise Date; (ii) if sales prices for shares of Common Stock are reported
by the Over-the-Counter Bulletin Board (or similar system then in use) the
average of the last reported sales prices for the five trading days immediately
prior to such Exercise Date; or (iii) if neither (i) nor (ii) above are
applicable, and if bid and ask prices for shares of Common Stock reported by the
OTC Markets (or similar system then in use) the average of the high bid








1




--------------------------------------------------------------------------------

and low ask prices so reported for the ten (10) trading days immediately prior
to such Exercise Date.  Notwithstanding the foregoing, if there is no reported
closing price, last reported sales price, or bid and ask prices, as the case may
be, for the period in question, then the Fair Market Value shall be determined
in good faith by, and reflected in a formal resolution of the Board of Directors
of the Company.

(c)

As a condition of exercise, the Holder shall where applicable execute a
customary investment letter and accredited investor questionnaire.  The Holder’s
right to exercise this Warrant is subject to compliance with any applicable laws
and rules including Section 5 of the Securities Act of 1933

3.

Recording, Transferability, Exchange and Obligations to Issue Common Stock.




(a)

Registration of Warrant.  The Company shall register this Warrant, upon records
to be maintained by the Company for that purpose (the “Warrant Register”), in
the name of the record Holder hereof from time to time.  The Company may deem
and treat the registered Holder of this Warrant as the absolute owner hereof for
the purpose of any exercise hereof or any distribution to the Holder, and for
all other purposes, absent actual notice to the contrary from the transferee and
transferor.




(b)

Registration of Transfers.  The Company shall register the transfer of any
portion of this Warrant in the Warrant Register, upon surrender of this Warrant,
with the Form of Assignment attached hereto as Exhibit B duly completed and
signed, to the Company at its address specified herein.  As a condition to the
transfer, the Company may request a legal opinion as contemplated by the legend.
 Upon any such registration or transfer, a New Warrant to purchase Common Stock,
in substantially the form of this Warrant (any such new Warrant, a “New
Warrant”), evidencing the portion of this Warrant so transferred shall be issued
to the transferee and a New Warrant evidencing the remaining portion of this
Warrant not so transferred, if any, shall be issued to the transferring Holder.
 The acceptance of the New Warrant by the transferee thereof shall be deemed the
acceptance by such transferee of all of the rights and obligations of a holder
of a Warrant.




(c)

This Warrant is exchangeable upon its surrender by the Holder to the Company for
New Warrants of like tenor and date representing in the aggregate the right to
purchase the number of shares purchasable hereunder, each of such New Warrants
to represent the right to purchase such number of shares as may be designated by
the Holder at the time of such surrender (not to exceed the aggregate number of
shares underlying this Warrant).




(d)

The Company’s obligations to issue and deliver Common Stock in accordance with
the terms hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent with respect
to any provision hereof, the recovery of any judgment against any person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged








2




--------------------------------------------------------------------------------

breach by the Holder or any other person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Common Stock.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant  as required pursuant to the
terms hereof.




4.

Adjustments to Exercise Price and Number of Shares Subject to Warrant.  The
Exercise Price and the number of shares of Common Stock purchasable upon the
exercise of this Warrant are subject to adjustment from time to time upon the
occurrence of any of the events specified in this Section 4.  For the purpose of
this Section 4, “Common Stock” means shares now or hereafter authorized of any
class of common stock of the Company, however designated, that has the right to
participate in any distribution of the assets or earnings of the Company without
limit as to per share amount (excluding, and subject to any prior rights of, any
class or series of preferred stock).




(a)

In case the Company shall (i) pay a dividend or make a distribution in shares of
Common Stock to holders of shares of Common Stock, (ii) subdivide its
outstanding shares of Common Stock into a greater number of shares, (iii)
combine its outstanding shares of Common Stock into a smaller number of shares,
or (iv) issue by reclassification of its shares of Common Stock other securities
of the Company, then the Exercise Price in effect at the time of the record date
for such dividend or on the effective date of such subdivision, combination or
reclassification, and/or the number and kind of securities issuable on such
date, shall be proportionately adjusted so that the Holder of the Warrant
thereafter exercised shall be entitled to receive the aggregate number and kind
of shares of Common Stock (or such other securities other than Common Stock) of
the Company, at the same aggregate Exercise Price, that, if such Warrant had
been exercised immediately prior to such date, the Holder would have owned upon
such exercise and been entitled to receive by virtue of such dividend,
distribution, subdivision, combination or reclassification.  Such adjustment
shall be made successively whenever any event listed above shall occur.




(b)

In case the Company shall fix a record date for the making of a distribution to
all holders of Common Stock (including any such distribution made in connection
with a consolidation or merger in which the Company is the surviving
corporation) of cash, evidences of indebtedness or assets, or subscription
rights or warrants, the Exercise Price to be in effect after such record date
shall be determined by multiplying the Exercise Price in effect immediately
prior to such record date by a fraction, the numerator of which shall be the
Fair  Market Value per share of Common Stock on such record date, less the
amount of cash so to be distributed or the Fair Market Value (as determined in
good faith by, and reflected in a formal resolution of, the board of directors
of the Company) of the portion of the assets or evidences of indebtedness so to
be distributed, or of such subscription rights or warrants, applicable to one
share of Common Stock, and the denominator of which shall be the Fair Market
Value per








3




--------------------------------------------------------------------------------

share of Common Stock.  Such adjustment shall be made successively whenever such
a record date is fixed; and in the event that such distribution is not so made,
the Exercise Price shall again be adjusted to be the Exercise Price, which would
then be in effect if such record date had not been fixed.  




(c)

Notwithstanding any provision herein to the contrary, no adjustment in the
Exercise Price shall be required unless such adjustment would require an
increase or decrease of at least 1% in the Exercise Price; provided, however,
that any adjustments which by reason of this Section 4(c) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under this Section 4 shall be made to the nearest
cent or the nearest one-hundredth of a share, as the case may be.




(d)  

In the event that at any time, as a result of an adjustment made pursuant to
Section 4(a) above, the Holder of any Warrant thereafter exercised shall become
entitled to receive any shares of capital stock of the Company other than shares
of Common Stock, thereafter the number of such other shares so receivable upon
exercise of any Warrant shall be subject to adjustment from time to time in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the shares of Common Stock contained in this Section 4, and the other
provisions of this Warrant shall apply on like terms to any such other shares.




(e)

Fundamental Transactions.  If, at any time while this Warrant is outstanding,
(1) the Company effects any merger or consolidation of the Company with or into
another company, (2) the Company effects any sale of all or substantially all of
its assets in one or a series of related transactions, (3) any tender offer or
exchange offer (whether by the Company or another company or person) is
completed pursuant to which holders of Common Stock are permitted to tender or
exchange their shares for other securities, cash or property, or (4) the Company
effects any reclassification of the Common Stock or any compulsory share
exchange pursuant to which the Common Stock is effectively converted into or
exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then the Holder shall have the right thereafter to
receive, upon exercise of this Warrant, the same amount and kind of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of the number of Common Stock then issuable
upon exercise in full of this Warrant (the “Alternate Consideration”). For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Exercise Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration.  If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any exercise of this Warrant following such Fundamental
Transaction.  At the Holder’s option and request, any successor to the Company








4




--------------------------------------------------------------------------------

or surviving entity in such Fundamental Transaction shall issue to the Holder a
New Warrant substantially in the form of this Warrant and consistent with the
foregoing provisions and evidencing the Holder’s right to purchase the Alternate
Consideration for the aggregate Exercise Price upon exercise thereof.  Any such
successor or surviving entity shall be deemed to be required to comply with the
provisions of this Section 4(e) and shall insure that the Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
analogous to a Fundamental Transaction.




(f)

In case any event shall occur as to which the other provisions of this Section 4
are not strictly applicable but the failure to make any adjustment would not
fairly protect the purchase rights represented by this Warrant in accordance
with the essential intent and principles hereof, then, in each such case, the
Company shall effect such adjustment, on a basis consistent with the essential
intent and principles established in this Section 4, as may be necessary to
preserve, without dilution, the purchase rights represented by this Warrant.




(g)

Notice of Adjustments.  Upon the occurrence of each adjustment pursuant to this
Section 4, the Company at its expense will promptly compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment, including a statement of the adjusted Exercise Price and
adjusted number or type of Common Stock or other securities issuable upon
exercise of this Warrant (as applicable), describing the transactions giving
rise to such adjustments and showing in detail the facts upon which such
adjustment is based.  Upon written request, the Company will promptly deliver a
copy of each such certificate to the Holder and to the Company’s Transfer Agent.




5.

Legend.  If there is not a current effective registration statement in effect
and the exemption provided by Rule 144 under the Securities Act is unavailable
when exercised, the stock certificates shall bear the following legend:




“The securities represented by this certificate have not been registered under
the Securities Act of 1933 (the “Securities Act”), and may not be offered for
sale or sold except pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an opinion of counsel to the issuer, that an
exemption from registration under the Securities Act is available.”




6.

Reservation of Common Stock.  The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
and otherwise unreserved Common Stock, solely for the purpose of enabling it to
issue Common Stock upon exercise of this Warrant as herein provided, the number
of shares of Common Stock which are then issuable and deliverable upon the
exercise of this entire Warrant, free from preemptive rights or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 4).  The Company covenants that all
Common Stock so issuable and deliverable shall, upon issuance and the payment of
the applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable.











5




--------------------------------------------------------------------------------



7.

Replacement of Warrant.  If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which may include a surety bond), if requested.
 Applicants for a New Warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe.  If a New Warrant is requested
as a result of a mutilation of this Warrant, then the Holder shall deliver such
mutilated Warrant to the Company as a condition precedent to the Company's
obligation to issue the New Warrant.




8.

Charges, Taxes and Expenses.  Issuance and delivery of certificates for shares
of Common Stock upon exercise of this Warrant shall be made without charge to
the Holder for any issue or transfer tax, withholding tax, transfer agent fee or
other incidental tax or expense in respect of the issuance of such certificates,
all of which taxes and expenses shall be paid by the Company; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the registration of any certificates for
Common Stock or Warrants in a name other than that of the Holder.  The Holder
shall be responsible for all other tax liability that may arise as a result of
holding or transferring this Warrant or receiving Common Stock upon exercise
hereof.




9.

Certain Notices to Holder.  




In the event of (a) any fixing by the Company of a record date with respect to
the holders of any class of securities of the Company for the purpose of
determining which of such holders are entitled to dividends or other
distributions, or any rights to subscribe for, purchase or otherwise acquire any
shares of capital stock of any class or any other securities or property, or to
receive any other right, (b) any capital reorganization of the Company, or
reclassification or recapitalization of the capital stock of the Company or any
transfer of all or substantially all of the assets or business of the Company
to, or consolidation or merger of the Company with or into, any other entity or
person, or (c) any voluntary or involuntary dissolution or winding up of the
Company, then and in each such event the Company will give the Holder a written
notice specifying, as the case may be (i) the record date for the purpose of
such dividend, distribution, or right, and stating the amount and character of
such dividend, distribution, or right; or (ii) the date on which any such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, conveyance, dissolution, liquidation, or winding up is to take place and
the time, if any is to be fixed, as of which the holders of record of Common
Stock (or such capital stock or securities receivable upon the exercise of this
Warrant) shall be entitled to exchange their shares of Common Stock (or such
other stock securities) for securities or other property deliverable upon such
event.  Any such notice shall be given at least 10 days prior to the earliest
date therein specified.




10.

No Rights as a Shareholder.  This Warrant does not entitle the Holder to any
voting rights or other rights as a shareholder of the Company, nor to any other
rights








6




--------------------------------------------------------------------------------

whatsoever except the rights herein set forth.  Provided, however, the Company
shall not close any merger arising out of any merger agreement in which it is
not the surviving entity, or sell all or substantially all of its assets unless
the Company shall have first provided the Holder with 20 days’ prior written
notice.




11.

Additional Covenants of the Company.  The Company shall not, by amendment of its
Certificate of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issuance or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant.  




12.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Company, the Holder and their respective successors and permitted
assigns.




13.

Severability.  Every provision of this Warrant is intended to be severable.  If
any term or provision hereof is illegal or invalid for any reason whatsoever,
such illegality or invalidity shall not affect the remainder of this Warrant.




14.

Governing Law.  This Warrant and all actions arising out of or in connection
with this Warrant shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to the conflicts of law provisions of
the State of Delaware or of any other state.




15.

Attorneys’ Fees.  In the event that there is any controversy or claim arising
out of or relating to this Warrant, or to the interpretation, breach or
enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Warrant, the prevailing party shall be entitled to reasonable
attorneys’ fees, costs and expenses (including such fees and costs incurred in
proceedings undertaken to establish both entitlement to fees and establishing
the amount of fees to be recovered, sometimes referred to as “fees on fees”).
 Should a party take an appeal, the prevailing party shall recover attorney’s
fees and costs on the appeal, unless the outcome of the appeal is a remand for
new trial, in which case the party that ultimately prevails shall recover
attorney’s fees and costs for all proceedings including any appeal.  




16.

Entire Agreement.  This Warrant (including the Exhibits attached hereto)
constitutes the entire understanding between the Company and the Holder with
respect to the subject matter hereof, and supersedes all prior negotiations,
discussions, agreements and understandings relating to such subject matter.




17.

Good Faith. The Company will not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms of this
Warrant, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be








7




--------------------------------------------------------------------------------

necessary or appropriate  in order to protect the rights of the holder of this
Warrant against such impairment.




[Signature Page to Follow]














8




--------------------------------------------------------------------------------




[Signature Page to Warrant]




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
duly authorized officer as of the Issuance Date.




Aspen Group, Inc.










By:  ______________________________

Michael Mathews

Chief Executive Officer





























9




--------------------------------------------------------------------------------

Exhibit A

SUBSCRIPTION FORM




(To be Executed by the Holder to Exercise the Rights To Purchase Common Stock
Evidenced by the Warrant)




The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby notifies the Company that it is exercising this warrant.




Please complete the following:




•

I am exercising my right to purchase all of the shares of Common Stock which I
am entitled to purchase under this warrant. The number of shares of Common Stock
is __________.

•

I am exercising my right to purchase ________ shares of Common Stock, and
request that the Company deliver to me or as I shall designate below a new
Warrant representing the right to purchase _______ shares of Common Stock.




I am making payment of the full exercise price for such shares at an Exercise
Price per share of $_______ as provided for in such Warrant. The total exercise
price payable is $___________. Such payment takes the form of (check applicable
box or boxes):




___

$__________ in check payable to the order of the Company; or

___

$__________ by wire transfer of immediately available funds







I request that a certificate for the Common Stock be issued in the name of the
undersigned and be delivered to the undersigned at the address stated below.  If
the Common Stock is not all of the shares purchasable pursuant to the Warrant, I
request that a new Warrant of like tenor for the balance of the remaining shares
purchasable thereunder be delivered to me at the address stated below.




In connection with the issuance of the Common Stock, if the Common Stock may not
be immediately publicly sold, I hereby represent to the Company that I am
acquiring the Common Stock for my own account for investment and not with a view
to, or for resale in connection with, a distribution of the shares within the
meaning of the Securities Act of 1933 (the “Securities Act”).




I am______ am not ______ [please initial one] an accredited investor for at
least one of the reasons on Exhibit A-1 to the Warrant.  If the SEC has amended
the rule defining the definition of








10




--------------------------------------------------------------------------------

accredited investor, I acknowledge that as a condition to exercise the Warrant,
the Company may request updated information regarding the Holder’s status as an
accredited investor.  My exercise of the Warrant shall be in compliance with the
applicable exemptions under the Securities Act and applicable state law




I understand that if at this time the Common Stock has not been registered under
the Securities Act, I must hold such Common Stock indefinitely unless the Common
Stock is subsequently registered and qualified under the Securities Act or is
exempt from such registration and qualification.  I shall make no transfer or
disposition of the Common Stock unless (a) such transfer or disposition can be
made without registration under the Securities Act by reason of a specific
exemption from such registration and such qualification, or (b) a registration
statement has been filed pursuant to the Securities Act and has been declared
effective with respect to such disposition.  I agree that each certificate
representing the Common Stock delivered to me shall bear substantially the same
as set forth on the front page of the Warrant.




I further agree that the Company may place stop transfer orders with its
transfer agent same effect as the above legend.  The legend and stop transfer
notice referred to above shall be removed only upon my furnishing to the Company
of an opinion of counsel to the Company to the effect that such legend may be
removed.




Date:_______________________________

Signed: _______________________________

Print Name:____________________________

Address:______________________________

 

Date:_______________________________

Signed: _______________________________

Print Name:____________________________

Address:______________________________








11




--------------------------------------------------------------------------------

Exhibit A-1







For Individual Investors Only:




(1)

I certify that I am a person who has an individual net worth, or a person who
with his or her spouse has a combined net worth, in excess of $1,000,000. For
purposes of calculating net worth under this paragraph (1), (i) the primary
residence shall not be included as an asset, (ii) to the extent that the
indebtedness that is secured by the primary residence is in excess of the fair
market value of the primary residence, the excess amount shall be included as a
liability, and (iii) if the amount of outstanding indebtedness that is secured
by the primary residence exceeds the amount outstanding 60 days prior to
exercising these securities, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability.




(2a)

I certify that I am an accredited investor because I had individual income
(exclusive of any income attributable to my spouse) of more than $200,000 in the
two most recent calendar years and I reasonably expect to have an individual
income in excess of $200,000 in the current year.




(2b)

Alternatively, my spouse and I have joint income in excess of $300,000 in each
applicable year.




(3)

I am a director or executive officer of the Company.




Other Investors:




(4)

The undersigned certifies that it is one of the following:  any bank as defined
in Section 3(a)(2) of the Securities Act whether acting in its individual or
fiduciary capacity; any broker or dealer registered pursuant to Section 15 of
the Securities Exchange Act of 1934; insurance company as defined in
Section 2(13) of the Securities Act; investment company registered under the
Investment Company Act of 1940 or a business development company as defined in
Section 2(a)(48) of that Act; Small Business Investment Company licensed by the
U.S.  Small Business Administration under Section 301(c) or (d) of the Small
Business Investment Act of 1958; any plan established and maintained by a state,
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, if such plan has total
assets in excess of $5,000,000; employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, if the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company, or registered investment advisor, or if the employee benefit plan has
total assets in excess of $5,000,000, or if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.








12




--------------------------------------------------------------------------------




(5)

The undersigned certifies that it is a private business development company as
defined in Section 202(a)(22) of the Investment Advisors Act of 1940.




(6)

The undersigned certifies that it is an organization described in
Section 501(c)(3) of the Internal Revenue Code, corporation, Massachusetts or
similar business trust or partnership, not formed for the specific purpose of
acquiring the securities offered, with total assets in excess of $5,000,000.  




(7)

The undersigned certifies that it is a trust, with total assets in excess of
$5,000,000, not formed for the specific purpose of acquiring the securities
offered, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii) of the Securities Act.




(8)

The undersigned certifies that it is an entity in which all of the equity owners
are accredited investors.




(9)

I am none of the above.








13




--------------------------------------------------------------------------------

Exhibit B


ASSIGNMENT



(To be Executed by the Holder to Effect Transfer of the Attached Warrant)




For Value Received __________________________ hereby sells, assigns and
transfers to _________________________ the Warrant attached hereto and the
rights represented thereby to purchase _________ shares of Common Stock in
accordance with the terms and conditions hereof, and does hereby irrevocably
constitute and appoint ___________________________ as attorney to transfer such
Warrant on the books of the Company with full power of substitution.




Dated:  

Signed: _____________________________

Please print or typewrite name and address of assignee:



 

Please insert Social Security or other Tax Identification Number of Assignee:




Dated:  

Signed: _____________________________

Please print or typewrite name and address of assignee:



 

Please insert Social Security or other Tax Identification Number of Assignee:
































14


